Filed 1/15/15 P. v. Edwards CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064483

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. FSB802052)

HOWARD JEROME EDWARDS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Bernardino, Kyle S.

Brodie, Judge. Affirmed in part, reversed in part and remanded with instructions.



         Stephen M. Lathrop, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Charles Ragland, Melissa Mandel and Laura Baggett, Deputy Attorneys General, for

Plaintiff and Respondent.
       Howard Jerome Edwards appeals from the judgment entered after resentencing on

remand pursuant to this court's opinion in People v. Foster (Dec. 19, 2012, D060669)

[nonpub. opn.] (Foster II). Specifically, Edwards asserts: (1) the trial court erred in

ordering restitution under Penal Code section 1202.4;1 (2) the trial court erred in

calculating his presentence custody credits under a former version of section 2900.5;2

(3) the trial court erred in calculating his presentence conduct credits under a former

version of section 4019;3 and (4) the abstract of judgment should be corrected to reflect

the dispositions in our opinions in People v. Foster (Apr. 29, 2011, D056830) [nonpub.

opn.] (Foster I) and Foster II, and two additional clerical errors. We will affirm in part,

reverse in part and remand with instructions.

                                             I.

                   FACTUAL AND PROCEDURAL BACKGROUND

       This is the third appeal following Edwards's conviction on multiple counts of

grand theft of personal property, conspiracy to commit grand theft, multiple counts of


1      All further undesignated statutory references are to the Penal Code.

2      As explained at part II.B.1., post, because of the People's concession, the actual
language of the statute is not at issue. In any event, the version of former section 2900.5
that was in effect at the time of the sentencing can be found at Statutes 2011, chapter 15,
section 466, operative October 1, 2011 (former section 2900.5).

3       People v. Brown (2012) 54 Cal.4th 314 instructs that a defendant is to receive
section 4019 presentence custody credit based on the law in effect when the defendant
served the time that is to be credited. (Brown, at p. 322.) Because Edwards's time served
at issue here occurred during September 2008, in this opinion we look at the version of
section 4019 in effect in 2008 — Statutes 1982, chapter 1234, section 7 (former § 4019).

                                             2
forgery, identity theft, and offering a forged instrument for filing. In the first appeal, we

reversed the convictions on four counts based on instructional error and remanded with

directions that the trial court determine presentence credits under former section 4019 and

the abstract of judgment be corrected in certain respects. (Foster I, supra, D056830.) In

the second appeal, we reversed the sentencing order (on the basis the trial court had

prejudicially denied Edwards's request to continue the sentencing hearing in order for

him to retain private counsel) and remanded with instructions that the matter be set for a

new sentencing hearing and the abstract of judgment again be corrected. (Foster II,

supra, D060669.)4

       Following the remand in Foster II, supra, D060669, the court conducted a

sentencing hearing at which Edwards received a lengthy prison term, and the court

imposed various statutory fees and fines and awarded restitution and certain credits.

Edwards timely appealed from the trial court's judgment in the remanded proceedings.

As introduced ante, Edwards raises specific contentions regarding restitution, presentence

custody credits and the need for corrections to the abstract of judgment. We will address

his arguments in turn, after setting forth additional facts relevant to each issue.




4      On our own motion, we take judicial notice of the opinions in Foster I, supra,
D056830, Foster II, supra, D060669, and the clerk's transcript in Foster I. (Evid. Code,
§§ 452, subd. (d)(1), 459, subd. (a); Cuccia v. Superior Court (2007) 153 Cal.App.4th
347, 350, fn. 2.)

                                              3
                                              II.

                                       DISCUSSION

A.     Restitution

       1.     Background

       In three separate series of transactions, Edwards and his codefendant borrowed

large sums of money in other people's names in order to buy and sell real estate and

automobiles. (Foster I, supra, D056830.) Following the remand in Foster I, as relevant

to the issue of restitution, the court ordered Edwards to pay $560,000 to Countrywide

Home Loans and $675,000 to LandSafe Title Company. (§ 1202.4.) After the reversal of

the judgment following sentencing and the remand in Foster II, supra, D060669, the

court held a series of hearings in July 2013 related to the required resentencing.

       At the July 10, 2013 hearing, Edwards's attorney asked the court to reconsider the

amount of restitution previously ordered on the basis that certain real property involved

in one of the three series of transactions had been sold and significant funds had been

paid by the new buyer, arguably resulting in less financial loss for the victim and an

offset to the previously ordered restitution. The court ruled that because no evidence had

been presented (merely argument of counsel), the court would "reserve jurisdiction over

the issue of victim restitution under . . . section 1202.46,"5 telling counsel the court



5      Section 1202.46 provides in relevant part: "[W]hen the economic losses of a
victim cannot be ascertained at the time of sentencing pursuant to subdivision (f) of
Section 1202.4, the court shall retain jurisdiction over a person subject to a restitution
order for purposes of imposing or modifying restitution until such time as the losses may
be determined." (Italics added.)
                                              4
would revisit the issue in the event counsel submitted "specific documentary support" and

requested a hearing on the issue. Following discussions on other sentencing issues, the

court continued the hearing, asking the parties to submit memoranda on one of these

other issues.6

       The People's sentencing memorandum discussed only the requested issue.

Edwards's sentencing memorandum discussed the requested issue and briefly mentioned

restitution.7 In addition, Edwards attached to his memorandum two exhibits that he

contended supported his argument that he was entitled to an offset to the prior restitution

award because one of the victims had received cash following the sale of certain real

property.

       The sentencing hearing proceeded on July 26, 2013. As an introduction to the

issue of restitution, the court stated: "There were previous estimates of the l[oss]

submitted by the victims in the appeals, the two appeals, that have been heard. There's

been no challenge to that particular part of Mr. Edwards' sentencing." The court and both

counsel then discussed the exhibits attached to Edwards's sentencing memorandum. In



6      Though not in contention in this appeal, the court requested briefing on issues
related to section 115 and the Criminal Justice Realignment Act of 2011.

7       Beneath the caption, "On the issue of restitution the court asked if we had any
evidence to prove whether the property located at 5723 Diablo Pl., Fontana, CA ever sold
and if so what was the sale price," Edwards's presentation provided in full: "Please see
the attached documents which establish that the subject property sold on March 18, 2008
to a Thelma Aviles for the sales price of $352,000.00. We attach these documents thereto
[sic] and incorporate them as exhibits herein." (Bolding and some capitalization
omitted.)

                                              5
particular, the court identified certain problems: (1) the exhibits were not authenticated;

and (2) one of them, entitled in part "Ownership History Report" (some capitalization

omitted), contained only a parcel number with no street address. After hearing from both

attorneys, the court explained that Edwards's evidentiary presentation was lacking — to

which Edwards's attorney suggested, "[W]ell, then what I think we should do . . . is if the

court is not clear where the money went, and . . . where the money is, then we should

separate this and actually have a restitution hearing on this issue." The prosecutor

agreed, and the court stated: "I think that's probably right, and I'm willing to do that.

And there's continuing jurisdiction over restitution issues anyway, so that's something we

could always revisit." Based on the People's offer of proof at an earlier hearing, the court

also invited the People to present their evidence of the additional restitution the People

would be seeking.

       Although Edwards's attorney understood that the court had ordered "no restitution

at this point," the court promptly corrected his misunderstanding, stating: "I have no

reason to question the restitution that's previously been ordered." Based on the evidence

that had been presented at the original sentencing hearing — specifically, according to

the court, the "prima facie evidence of th[e victims'] loss" — the court ordered the same

restitution as at the original sentencing hearing.8 Consistently, at the conclusion of the

July 26 hearing, the court repeated: "For the restitution issue, as I indicated, I am



8     The court ordered restitution fines of $560,000 to Countrywide Home Loans and
$675,000 to LandSafe Title Company.

                                              6
imposing the [same amount of] restitution [as in the] order previously made, but also both

counsel have indicated the [sic] further restitution hearing is contemplated here." (Italics

added.) The court declined to set a specific date, instead suggesting to counsel that they

talk to each other, decide on what evidence will be needed, agree on a date for the

hearing and call the court to schedule the hearing.

       On appeal, Edwards contends the award of restitution should be reversed, because

(1) he was denied a full and fair hearing, since the court did not allow him to dispute the

determination of the amount of restitution, or alternatively, (2) by proceeding with the

hearing while acknowledging the need to take additional evidence of a potential offset,

the restitution order was arbitrary and capricious. The facts and the contentions in

support of both arguments are essentially the same.

       The People misunderstand Edwards's position. Believing that Edwards is

challenging the court's failure to conduct the new restitution hearing (at which Edwards

could present evidence of his alleged offset and the People could present their evidence

of additional losses by the victims), the People argue that by noticing this appeal prior to

the hearing, Edwards divested the court of jurisdiction to conduct the new restitution

hearing.9 We do not read Edwards's brief as the People do; and at oral argument,

Edwards's attorney confirmed Edwards was challenging the restitution ordered on

July 26, 2013, not the failure to conduct a further evidentiary restitution hearing.


9      The court filed the judgment on appeal on July 26, 2013, Edwards noticed the
present appeal two weeks later on August 9, 2013, and the court set the new restitution
hearing for November 15, 2013. At the new hearing, the court ruled it lacked jurisdiction
due to the pendency of this appeal.
                                              7
       2.      Analysis

       We review the trial court's restitution order for abuse of discretion. (People v.

Giordano (2007) 42 Cal.4th 644, 663.) Thus, we must determine whether the restitution

ordered here " ' "falls outside the bounds of reason" under the applicable law and the

relevant facts.' " (Ibid.)

       The People have the initial burden of presenting a prima facie case for restitution.

(People v. Millard (2009) 175 Cal.App.4th 7, 26 (Millard).) The People presented their

prima facie case at the initial sentencing hearing in September 2011 following Edwards's

conviction. At the July 26, 2013 sentencing hearing, the court based its restitution order

on the "prima facie evidence of [the victims'] loss" that the People presented at the

original (Sept. 2011) sentencing hearing. Although that evidence is not in the record on

appeal,10 we have no reason to question its substantiality or Edwards's opportunity to

have rebutted it.11 As the court expressly advised counsel at the start of the hearing:

"There were previous estimates of the l[oss] submitted by the victims in the appeals, the

two appeals, that have been heard. There's been no challenge to that particular part of

Mr. Edwards' sentencing." Further, Edwards did not object to the use of this evidence at

any of the July 2013 hearings, and Edwards does argue otherwise on appeal. Instead,

Edwards claims he was denied a fair hearing based on what he describes as (1) "the

10    Edwards has the burden of presenting a complete record. (People v. Slocum
(1975) 52 Cal.App.3d 867, 879.)

11     A defendant is entitled to rebut the prosecution's prima facie case for restitution.
(Millard, supra, 175 Cal.App.4th at p. 26.)

                                              8
court[']s acknowledge[ment] that the circumstances had changed since its original order,"

(2) the "prosecutor['s] implicit[] acknowledge[ment] that he was unable to make a prima

facie showing of economic loss" and (3) the "anticipation of a future restitution hearing

that was never held." We disagree with Edwards's view of the record on appeal.

       The court's "acknowledg[ment] that circumstances had changed" was based

entirely and exclusively on Edwards's and the People's arguments (which at best might be

considered offers of proof) related to what each of them anticipated proving at a future

restitution hearing. Following these arguments, the trial court agreed to hold a further

hearing at which evidence could be presented.12 Arguments of counsel, of course, are

not evidence (People v. Friend (2009) 47 Cal.4th 1, 84), and there is no indication the

trial court considered anything other than the People's prima facie evidence in setting the

amount of restitution.

       What Edwards characterizes as the "prosecutor['s] implicit[] acknowledge[ment]

that he was unable to make a prima facie showing of economic loss" related only to

evidence obtained after the original restitution order — evidence of additional losses

suffered by the victims for which the People would be seeking additional restitution.

Edwards has not challenged the prima facie showing of economic loss that was presented

at the September 2011 sentencing hearing on which the current restitution order is based.

       Finally, the "anticipation of a future restitution hearing that was never held" does

not suggest the court abused its discretion in awarding the restitution at issue. The fact


12     The further hearing was calendared, but did not proceed due to Edwards's appeal
from the judgment in the interim, as described at footnote 9, ante.
                                             9
that such a hearing may not have taken place yet is irrelevant to the issues Edwards raises

in this appeal — issues that are being decided based on the evidence and argument of

counsel properly before the court at the time of the ruling. Indeed, the fact that the court

retained jurisdiction to conduct such a future restitution hearing (see § 1202.46) indicates

that Edwards has not been prejudiced by the restitution ruling he challenges here.13 (Cf.

People v. Enos (2005) 128 Cal.App.4th 1046, 1049-1050 [to establish reversible error

under § 1202.4, defendant must show prejudice].)

       Because the trial court did not abuse its discretion in awarding restitution, that part

of the judgment is affirmed.

B.     Presentence Custody Credits14

       1.     Background

       Edwards was first taken into custody on September 22, 2008, in Locust Grove,

Georgia, based on an arrest warrant issued in San Bernardino County, California. San

Bernardino County agents picked up Edwards in Georgia on September 24, 2008,


13      Nothing in this opinion is intended to affect either party's right to request "a future
restitution hearing" once the remittitur issues; we express no view on the merits of any
such request, the substance of any potential presentation or any possible outcome.

14     Edwards's unopposed motion for judicial notice filed July 18, 2014 (directed to a
portion of the reporter's transcript in Foster I, supra, D056830), and the People's
unopposed motion for judicial notice filed June 26, 2014 (directed to a page of the clerk's
transcript in Foster I), are granted. (Evid. Code, §§ 452, subd. (d)(1), 459, subd. (a);
Stephenson v. Drever (1997) 16 Cal.4th 1167, 1170, fn. 1 [appellate court may take
judicial notice of court records involving the same parties].) By order filed March 11,
2014, we previously granted Edwards's first motion for judicial notice (directed to a
postsentencing order of the trial court in this case and to a portion of the reporter's
transcript in Foster II, supra, D060669).

                                              10
returned him to California and booked him into local custody on September 25, 2008.

Edwards was incarcerated again on January 28, 2009, where the parties agree he

remained in local custody through the date of the initial sentencing hearing on July 31,

2009. Finally, Edwards was incarcerated during the period from July 31, 2009 (the date

of the original sentencing hearing), through July 26, 2013 (the date of the sentencing

hearing that preceded the judgment from which this appeal was taken).

       A defendant like Edwards who is sentenced to state prison is entitled to credit

against the term of imprisonment for all days in custody prior to the sentencing (former

§ 2900.5, subd. (a)15), plus additional presentence credits unless the prisoner has refused

to satisfactorily perform assigned labor and comply with rules and regulations (former

§ 4019, subds. (b) & (c)16). We will refer to the credit under former section 2900.5 as

"actual credit" and the credit under former section 4019 as "conduct credit."




15     The language of the statute applicable to this appeal is the same in current and
former section 2900.5, subdivision (a) and provides in relevant part: "In all felony and
misdemeanor convictions, . . . when the defendant has been in custody, . . . all days of
custody of the defendant . . . shall be credited upon his or her term of imprisonment . . . ."
(Compare Stats. 2011, ch. 15, § 466, operative Oct. 1, 2011, with Stats. 2013, ch. 59, § 7,
effective Jan. 1, 2014.)

16      Prior to January 25, 2010, subdivisions (b) and (c) of former section 4019
provided in relevant part that for "each six-day period in which a prisoner is confined in
or committed to" a local facility, one day is deducted from the period of confinement for
performing assigned labor, and one day is deducted from the period of confinement for
satisfactorily complying with the rules and regulations of the facility. (Stats. 1982,
ch. 1234, § 7, p. 4553.) In addition, former section 4019, subdivision (f) provided in part
that "if all days are earned under this section, a term of six days will be deemed to have
been served for every four days spent in actual custody." (Id. at p. 4554.)

                                             11
       The abstract of judgment indicates that Edwards is entitled to 1,848 total days of

custody credit — 1,718 days of actual credit and 130 days of conduct credit. The trial

court's calculation of presentence credits indicates Edwards did not begin receiving

credits until the date of his booking in California on September 25, 2008. Arguing that

he is entitled to credit as of the date of his arrest in Georgia on September 22, 2008,

Edwards asks that we modify the judgment to reflect an additional three days to the

actual credits (former § 2900.5) and an additional two days to the conduct credits (former

§ 4019) previously awarded.

       Although the People's brief opposes Edwards's requests, the day before oral

argument the Attorney General conceded the validity of the three additional days of

actual credits pursuant to In re Watson (1977) 19 Cal.3d 646, 651-652. We agree, accept

the concession, reverse that portion of the judgment dealing with the actual credits, and

remand with instructions that the court recalculate the former section 2900.5 actual

credits to include an additional three days (Sept. 22, 23 and 24, 2008).

       The People continue to oppose Edwards's request for an additional two days of

conduct credits. The two days of custody at issue are September 22 and 23, 2008, during

which time Edwards was in the exclusive custody and control of the Georgia authorities.

According to the People, former section 4019 was intended as an incentive to a prisoner

to cooperate and behave well only once the prisoner was detained in California or by a

California custodian. In this case, the People emphasize, Edwards was not under the

control of a California custodian until September 24, when the San Bernardino County



                                             12
agents picked up Edwards in Georgia. We disagree with the limitation the People read

into former section 4019.

       2.     Analysis

       "The failure to award an adequate amount of credits is a jurisdictional error which

may be raised at any time." (People v. Acosta (1996) 48 Cal.App.4th 411, 428, fn. 8

[actual credits and conduct credits].) We will apply the de novo standard of review,

because our analysis requires interpretation and application of a statute to undisputed

facts. (People v. Salcido (2008) 166 Cal.App.4th 1303, 1311.)

       " 'We begin with the plain language of the statute, affording the words of the

provision their ordinary and usual meaning and viewing them in their statutory

context . . . .' " (People v. Cornett (2012) 53 Cal.4th 1261, 1265.) Importantly, "[t]he

plain meaning controls if there is no ambiguity in the statutory language." (Ibid.)

       For purposes of determining conduct credits, the benefits provided in former

section 4019, subdivisions (b) and (c) apply to "all days of custody from the date of arrest

to the date on which the serving of the sentence commences." (Former § 4019,

subd. (a)(1), italics added; see People v. Bravo (1990) 219 Cal.App.3d 729, 735

["Conduct credits shall be computed on the full period of custody commencing with the

day of arrest." (Italics added.)].)

       Relying on an entry in the probation report that was prepared in support of the

original sentencing (which we reversed in Foster I, supra, D056830), the People suggest

Edwards was arrested on September 25, 2008. We do not read the report as definitively

as do the People. Rather, the dates under the heading "Arrest Date" in the probation

                                            13
report correspond only to the dates of Edwards's bookings in California.17 Although in

many circumstances the booking date is the arrest date, the record here suggests to the

contrary. In reaching this conclusion, we are guided by the language of section 834,

which defines an arrest as "taking a person into custody, in a case and in the manner

authorized by law"; and section 835, which instructs that "[a]n arrest is made by actual

restraint of the person, or by submission to the custody of an officer." (See People v.

Freund (1975) 48 Cal.App.3d 49, 54 [where probable cause existed, defendant's

placement in police patrol car for three hours 45 minutes "constituted an arrest"].)

       In April 2008, the trial court issued an arrest warrant for Edwards, which an

investigator from the prosecutor's office entered into "the [National Crime Information

Center] system, which goes nationwide." A detective from the Henry County Police

Department in McDonough, Georgia, took Edwards into custody based on the California

arrest warrant. The Georgia detective then contacted the California prosecutor's

investigator "on September 22nd, 2008," and advised the investigator that the Georgia

detective and his agency "had arrested [Edwards]." (Italics added.) Consistently, at trial

the Georgia detective acknowledged he had "apprehended Mr. Edwards." On

September 24, 2008, the California prosecutor's investigator and his partner flew to

Georgia and met with the detective (and conducted further investigation), ultimately




17      According to the probation report, Edwards was booked on September 25, 2008
(after he was extradited from Georgia); he was released on December 10, 2008; and he
was booked again on January 28, 2009.

                                            14
returning with Edwards to California, where Edwards was booked into local custody on

September 25, 2008.

       Based on the foregoing, for purposes of former section 4019 conduct credits,

Edwards was under arrest and in custody in Georgia as of September 22, 2008, and he

was under arrest and in custody in California on September 25, 2008. Thus, because

there is no indication that Edwards's entire custody was not lawfully authorized — and

the People do not contend otherwise — he was under "arrest" as that term is defined in

section 834 commencing September 22, 2008.

       People v. Buckhalter (2001) 26 Cal.4th 20 teaches that former section 4019

conduct credit "focuses primarily on encouraging minimal cooperation and good

behavior by persons temporarily detained in local custody before they are convicted,

sentenced, and committed on felony charges." (Buckhalter, at p. 36.) From this, the

People present two arguments. In their brief, the People argue that former section 4019

encouraged such cooperation and behavior only for the benefit of California custodians

— emphasizing that, during the two days at issue in this appeal, Edwards was in the

exclusive custody of the state of Georgia. At oral argument, the People contended that,

since the purpose of the statute was to reward a detained person's behavior, "how can an

actor change his behavior if he doesn't even know of the promised reward?" — implying

that, by being in Georgia, Edwards could not have known about former section 4019 and,

thus, is not entitled to its benefits. Based on the statutory language, however, neither

argument is persuasive. The language of former section 4019 requires only that the

prisoner be "confined in or committed to a county jail, industrial farm, or road camp, or

                                             15
any city jail, industrial farm, or road camp." (Id., subd. (a)(1).) The statute neither states

nor implies whom the custodian must be or whether the prisoner must be aware of this

benefit in order to receive it; and we will not infer any such requirements. The crucial

element is "encouraging minimal cooperation and good behavior" while in local custody

(Buchalter, at p. 36), not where or under whose control the prisoner is in local custody.

       Accordingly, for purposes of calculating the presentence conduct credits under

former section 4019, the trial court erred in not including in the calculation the two days

Edwards was under arrest and in custody in Georgia before the San Bernardino County

agents picked him up. We reverse that portion of the judgment and remand with

instructions that the court recalculate the former section 4019 conduct credits to include

an additional two days (Sept. 22 and 23, 2008).

C.     Abstract of Judgment

       1.     Background

       In Foster II, we ordered the abstract of judgment to be corrected as follows:

        "The abstract of judgment for Edwards is ordered corrected to indicate
        (1) counts 7-13, 16 and 18 occurred in 2006, (2) counts 15, 28-45, and 48
        occurred in 2007, (3) counts 46 and 47 occurred in 2008, (4) the '$50' court
        security fee is composed of a $20 fee under Penal Code section 1465.8,
        and a $30 court facilities assessment fee under Government Code
        section 70373, (5) paragraph 12 of the abstract should be changed to
        indicate that the sentence was imposed 'at resentencing per decision on
        appeal' (box 12b), (6) paragraph 13 of the abstract should be changed to
        indicate that Edwards was awarded 262 actual days plus 262 local conduct
        days, plus an additional 781 actual days in state prison, for a total of 1,305
        days credit for time served, and (7) paragraph 13 of the abstract should be




                                             16
        changed to indicate that the sentence was actually imposed on
        September 20, 2011." (Foster II, supra, D060669.)18

       2.     Analysis

       Edwards argues that the current abstract of judgment (following the July 26, 2013,

sentencing hearing) does not reflect the corrections we previously ordered. Additionally,

Edwards asks that the abstract be further corrected as follows as to each offense: (a) the

"Date of Conviction" is shown as "07-26-13," whereas Edwards was convicted on June 5,

2009; and (b) Edwards is shown as having been convicted following a court trial,

whereas he was convicted following a jury trial. The People concede that all of these

clerical errors — the seven ordered in Foster II, supra, D060669, and the two identified

in this paragraph — should be corrected.

       We independently have reviewed the record and agree that the abstract of

judgment should be amended. (People v. Hong (1998) 64 Cal.App.4th 1071, 1075-1076

[appellate court has inherent power to correct clerical errors and to order the abstract of

judgment amended].) However, our review also discloses that Edwards was convicted on

June 8, 2009 — not June 5, 2009, as originally suggested by Edwards and originally

conceded by the People.19 Further, item (5) from Foster II, supra, D060669 —

amending the abstract to indicate that the sentence was imposed " 'at resentencing per



18    Notably, in Foster I, we ordered the same corrections for items (1) through (4),
though apparently they were not made. (Foster I, supra, D056830.)

19      We requested and received Government Code section 68081 supplemental
briefing regarding the date of Edwards's conviction. The People and Edwards now agree
that the correct date of conviction is June 8, 2009.
                                             17
decision on appeal' " — appears to have been accomplished. Finally, because item (6)

from Foster II will be changed in accordance with the court's calculation of actual credits

and conduct credits upon remand as directed in part II., ante, item (6) does not need to be

amended as requested due to clerical error.

                                      DISPOSITION

       Those portions of the judgment in which the superior court awarded actual credits

under former section 2900.5 and conduct credits under section 4019 (see fn. 15, ante) are

reversed, and the court is ordered to recalculate Edwards's former section 2900.5 credits

and former section 4019 credits consistent with this opinion and to amend the abstract of

judgment accordingly. In all other respects the judgment is affirmed.

       The superior court is further ordered to correct the abstract of judgment to reflect:

(1) counts 7-13, 16 and 18 occurred in 2006; (2) counts 15, 28-45 and 48 occurred in

2007; (3) counts 46 and 47 occurred in 2008; (4) the "$50" court security fee is composed

of a $20 fee under section 1465.8, and a $30 court facilities assessment fee under

Government Code section 70373; (5) the sentence was imposed on September 20, 2011;

(6) the "Date of Conviction" of each count is June 8, 2009; and (7) Edwards was

convicted following a jury trial.




                                              18
      After the abstract of judgment is amended and corrected, the superior court is

ordered to forward a copy to the Department of Corrections.



                                                                               IRION, J.

WE CONCUR:



BENKE, Acting P. J.



HUFFMAN, J.




                                           19